            Case 1:21-cv-00558-LGS Document 17 Filed 03/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 MARY ASONYE,                                                 :
                                            Plaintiff,        :
                                                              :     21 Civ. 588 (LGS)
                            -against-                         :
                                                              :          ORDER
 CAPITAL ONE BANK (USA), NATIONAL                             :
 ASSOCIATION, et al.,                                         :
                                            Defendants. X
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the initial pretrial conference in this matter is scheduled for April 1, 2021;

          WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (“CMP”) (Dkt. Nos. 14, 15); it is hereby

          ORDERED that the April 1, 2021, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The CMP will issue in a separate order. The parties’

attention is particularly directed to the provisions for periodic status letters, and the need for a

pre-motion letter to avoid cancellation of the final conference and setting of a trial date. It is

further

          ORDERED that if Defendant seek to file a motion to dismiss, they shall file a pre-motion

letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

          ORDERED that, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge, they shall file a joint

letter on ECF requesting a referral.

          The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances, and that the use of any alternative dispute
         Case 1:21-cv-00558-LGS Document 17 Filed 03/26/21 Page 2 of 2


resolution mechanism does not stay or modify any date in the CMP.



Dated: March 26, 2021
       New York, New York




                                              2
